Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-6 are currently under examination, wherein no claim has been amended in applicant’s reply filed on October 12, 2021.  Applicant’s election of Invention I, Claims 1-6, with traverse in the reply is acknowledged.  The non-elected Invention II, Claims 7-12, and Invention III, Claims 13-15, have been withdrawn from consideration by the examiner.
The applicant traverses the restriction in anticipation of the possibility of rejoinder on the premise that some of the other claims may be amended to include the same limitations of those found in the independent claim currently elected. In response, the examiner notes that as stated in the restriction requirement that “The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder”. Furthermore, the examiner has 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dierkes et al. (US Pub. 2006/0131770 A1).
	With respect to claims 1 and 3-5, Dierkes et al. (‘770 A1) discloses a 3D printing kit comprising a first fluid including polyacrylic acid particles as a binder in an aqueous liquid vehicle (e.g. an aqueous ethanol solution), a second fluid including carbon black particles dispersed in an aqueous liquid vehicle (e.g. an aqueous ethanol solution) which would meet the gas-precursor fluid as claimed and a particulate material including silver metal particles wherein additives including a dispersing agent, a wetting agent, a thickener and a diluent (e.g. a co-solvent as claimed) may be included in the fluids as necessary; the second fluid is devoid of latex particles; and the particulate material includes by weight up to 100% silver particles (abstract, paragraphs [0007], [0021], [0033], [0034], [0038] and [0104]). Dierkes et al. (‘770 A1) does not specify the latex as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyacrylic acid 
	With respect to claims 2 and 6, Dierkes et al. (‘770 A1) does not specify the latex particle weight content range in the first fluid, the carbon black particle weight content range in the second fluid and the metal particle size range as claimed, at least suggesting wide ranges can be used as desired (e.g. up to about 60%, up to about 60% and up to about 300 µm respectively) which would include the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I.














Conclusions
3.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

10/21/2021